Citation Nr: 1450373	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 2001.  He also served on the Texas Army National Guard from March 2001 to April 2009.
	
This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied service connection for the claimed disability.  In January 2014, this matter was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that his diabetes mellitus type II, diagnosed in July 2004, was incurred during his service in the Texas Army National Guard.

For service connection to be awarded based upon active duty for training (ACDUTRA), the claimant must establish that he or she was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA. 38 U.S.C.A. §§ 101(2), (24), 1110; 38 C.F.R. §§ 3.6 (c). 

For service connection to be awarded based upon inactive duty for training (INACDUTRA), the claimant must establish that he or she was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA. 38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.6. 

ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 U.S.C.A. § 101(22) (a) and (c), 38 C.F.R. § 3.6(d).

In this case, the RO should take the appropriate steps to verify the Veteran's periods of ACDUTRA and INACDUTRA with the Texas National Guard.  The RO should specifically verify the type of service for 2004. 

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

In this case, the Veteran was afforded a VA examination in February 2014.  The examiner opined that the Veteran's diabetes mellitus type II was less likely than not incurred in or caused by the period of active duty service that ended in 2001.  The examiner did not, however, opine on whether the Veteran's diabetes mellitus type II first manifested during a period of ACDUTRA, or whether any pre-existing diabetes mellitus type II was aggravated by a period of ACDUTRA.  

Thus, the Board finds that if the Veteran's  periods of ACDUTRA are verified, the RO should ask the examiner who conducted the February 2014 VA examination (or a suitable replacement) to prepare an addendum and provide an opinion as to whether the Veteran's diabetes mellitus type II first manifested during a period of ACDUTRA, and whether any pre-existing diabetes mellitus type II was aggravated during a period of ACDUTRA. See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Army National Guard, Department of the Army, Defense Finance and Accounting Service (DFAS), and any other appropriate service department and request verification of the dates of each of the Veteran's periods of ACDUTRA and INACDUTRA with the Army National Guard, specifically such service in 2004.  

Request the Veteran to submit copies of his service documents in his possession that reflect his dates of service on active duty, active duty for training, and/or inactive duty training.

If the dates and character of the Veteran's military service in the Army National Guard cannot be ascertained, or no additional service treatment records are located, a written statement to that effect should be requested for incorporation into the record.

2. Make a Formal Finding regarding the Veteran's exact dates of ACDUTRA and INACDUTRA. 

3. Contact the Army National Guard in Texas and request any and all available service treatment records associated with the Veteran that are not already incorporated in the record.

4. If the Veteran's dates of ACDUTRA are verified, contact the VA examiner who conducted the February 2014 VA examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide an opinion on whether it is at least as likely as not (i.e., probability of 50 percent or more) that (1) the Veteran's diabetes mellitus type II had its clinical onset during a period of ACDUTRA; and (2) whether any pre-existing diabetes mellitus type II was aggravated during a period of ACDUTRA.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinions, the RO/AMC should schedule the Veteran for such an examination. 

The VA claims folder must be made available to the examiners for review in connection with the examination.  The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

5. After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

